Case 2:19-cv-01310-ODW-GJS Document 35 Filed 11/20/20 Page 1 of 1 Page ID #:1410


  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11     JOSE D. SANCHEZ,                          Case No. 2:19-cv-01310-ODW (GJS)
 12                     Petitioner
                                                   ORDER ACCEPTING FINDINGS
 13             v.                                 AND RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
 14     RAYMOND MADDEN, Warden,                    JUDGE
 15                     Respondent.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 18    documents filed and lodged in this action, and the Report and Recommendation of
 19    United States Magistrate Judge [Dkt. 34, “Report”]. The deadline for filing
 20    Objections to the Report has passed, and no Objections have been received. Having
 21    completed its review, the Court accepts the findings and recommendations set forth
 22    in the Report.
 23          Accordingly, IT IS ORDERED that: the Petition is DENIED; and Judgment
 24    shall be entered dismissing this action with prejudice.
 25
 26    DATE: November 20, 2020
 27                                           __________________________________
                                              OTIS D. WRIGHT, II
 28                                           UNITED STATES DISTRICT JUDGE
